DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 55-62 are new.
Claims 1-40, 47, 49 and 54 are canceled.
Claims 41-46, 48, 50-53, and 55-62 are under examination on the merits.

Priority
Applicant’s Arguments:  The Office Action alleges on page 3 that “[a]ll other active claims [other than pending claims 48, 51 and 53] contain new matter ... and priority [for these claims] is denied.”
Applicants maintain that the claims as presented herein do not contain new matter. Contrary to the contention in the Office Action, the present claims are adequately described and enabled as of the priority dates of the related applications in the chain of priority and comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Accordingly, the chain of priority is not broken, and the present application is entitled to its priority claim as set forth on page 1 of the as-filed application.
Withdrawal of the objection to the priority claim is thus respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered. 

All other active claims contain new matter for the reasons infra and so priority is denied them. Their U.S. effective filing date is set at 09/19/2017.

Rejections Withdrawn
Double Patenting
The rejection of claims 41-46, 50, and 52 on the ground of nonstatutory double patenting as being unpatentable over claims 41-56 and 63 of copending Application No. 15708936 (reference application) is withdrawn in view of Applicant’s submission of and subsequent approval of a terminal disclaimer.  

Claim Rejections - 35 USC § 112
The rejection of claims 41-46, 50, 52, and 54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.  

The rejection of claims 41-46, 50, 52, and 54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.  




Claim Rejections - Improper Markush Grouping
The rejection of claims 41-46, 50, 52, and 54 on the judicially-created basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.  

Rejections Maintained
Claim Rejections - 35 USC § 112
Claim 52 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Applicant’s Arguments:  Claim 52 is rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as allegedly containing new matter and allegedly failing to comply with the written description requirement (pages 5-6 of the Office Action). The Office Action contends that “the specification may make obvious use of the tissues of claim 52, though it is not clear for which disease they would be useful, but it does not teach them for use in the claimed method.”
Applicants respectfully traverse the rejection.
Without acquiescing to or conceding the correctness of the comments and position set forth in the Office Action, and solely in the interest of advancing the application in the 
Accordingly, claim 52 is fully described in the originally filed specification, does not contain new matter, and complies with the requirements of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph. Reconsideration and withdrawal of the rejection are thus respectfully requested.
Examiner’s Response to Traversal:  Applicant’s argument has been carefully considered but is not found persuasive.
Applicant states that the tissues are not listed in the amended claim.  This is not the case.  All tissues are still present therein and so this argument is not found persuasive.  Paragraph 0050 does not state use of these tissues in the recited method of amended claim 41.  The tissue types are listed after dendritic cells, for example.  No explicit teaching of detecting T cells therein is provided.  Thus, claim 52 still contains new matter and this rejection stands.  

New Objections
Claim Objections
Claim 58 is objected to because of the following informalities:  The term “is” should be added before selected in line 1 for clarity.  
Claim 55 is objected to because “in the subject” in the penultimate line should be changed to “in the sample” for clarity.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 46 and 60 recite the limitation "tissue" in claim 41 and 55 respectively.  There is insufficient antecedent basis for this limitation in the claims.  Therefore, it is not clear what tissue is being used for detection of the recited cell type or how it is used in the methods.  This renders the metes and bounds of the claims above indefinite and so the claims are rejected here.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 41-46, 50, 52, and 55-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 41 and 55 as currently written contain new matter.  Both recite detecting specific binding of the anti-H7CR antibody or fragment thereof to the T cells or NK cells relative to binding of the antibody or fragment to a control, thereby detecting the H7CR expressing cells above in a sample.  However, the original disclosure never contemplates use of this type of control, one in which the antibody is present but is attempting to bind some other cell type to determine specific binding to T or NK cells.  Paragraph 0177, for example, only uses controls to diagnose disease, not specific binding.  Therefore, use of this control in both of these claims introduces new matter into them and all of their dependents above.  Thus, these claims are rejected here for containing new matter.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642